EXHIBIT NO. 2: Third quarter 2009 results for CEMEX, S.A.B de C.V. (NYSE:CX). 2009 THIRD QUARTER RESULTS Stock Listing Information Third quarter like-to-like Third quarter 2009 2008 % Var. % Var.* 2009 2008 NYSE(ADS) Net sales 4,217 5,787 (27%) (19%) % of Net Sales Ticker: CX Gross profit 1,320 1,930 (32%) (22%) 31.3% 33.3% Operating income 411 818 (50%) (39%) 9.8% 14.1% MEXICAN STOCK EXCHANGE Majority net income 121 200 (40%) 2.9% 3.5% Ticker: CEMEX.CPO EBITDA 806 1,303 (38%) (30%) 19.1% 22.5% Ratio of CEMEX.CPO to CX 10:1 Free cash flow after maintenance capital expenditures 260 957 (73%) 6.2% 16.5% Net debt 17,091 16,393 4% Earnings per ADS 0.14 0.26 (44%) Average ADRs outstanding 837.1 777.4 8% In millions of US dollars, except ratios and per-ADS amounts. Average ADSs outstanding are presented in millions. * Percentage variations adjusted for investments/divestments and currency fluctuations. Investor Relations In the United States 1 In Mexico 52 (81) 8888 4292 E-Mail ir@cemex.com Consolidated net sales in the third quarter of 2009 decreased to US$4,217 million, representing a decrease of 27% compared with those of the third quarter of 2008, or a decrease of 19% adjusting for the exclusion of our Venezuelan operations, the sale of our assets in the Canary Islands, and currency fluctuations. The decline in sales is the result of lower volumes and prices mainly from our U.S. and Spanish operations. On a sequential basis, consolidated net sales increased close to 1%. The infrastructure sector was the main driver of demand in most of our markets despite the fact that we have not yet seen the impact of stimulus packages around the world. Cost of sales as a percentage of net sales increased 2.0 percentage points to 68.7% from 66.7% during the third quarter of 2008. Adjusting for the sale of emission allowances reported in the third quarter 2008, cost of sales as a percentage of net sales remained flat. Selling, general, and administrative (SG&A) expenses as a percentage of net sales increased 2.4 percentage points during the quarter compared with the same period last year, from 19.2% to 21.6%. The increase in expenses is mainly as a result of lower economies of scale due to lower volumes, especially in the United States and Spain, and higher transportation costs, which were partially offset by savings from our cost-reduction initiatives. EBITDA decreased 38% during the quarter compared with the same period last year, to US$806 million. The decrease was due mainly to lower contributions from our U.S. and Spanish operations; the exclusion of our Venezuelan operations starting August 1, 2008; and the sale of our assets in the Canary Islands during the fourth quarter of 2008.Adjusting for divestments and currency fluctuations, EBITDA declined 30%. EBITDA, on a sequential basis, declined 1%. EBITDA margin decreased 3.4 percentage points, from 22.5% in the third quarter of 2008 to 19.1% this quarter. However, EBITDA margin for the quarter increased throughout our portfolio except for the United States and Spain. Exchange gain (loss) net, for the quarter resulted in a gain of US$16 million, resulting mainly from the appreciation of the euro against the US dollar. Majority net income was a gain of US$121 million in the third quarter of 2009 versus a gain of US$200 million in the third quarter of 2008 due to lower operating income given the reasons already explained above. Net debt at the end of the third quarter was US$17,091 million, representing a decrease of US$1,181 million during the quarter. Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 1 EBITDA and Free Cash Flow(1) Third quarter January – September 2009 2008 % Var. 2009 2008 % Var. Operating income 411 818 (50%) 1,143 2,166 (47%) + Depreciation and operating amortization 395 485 1,181 1,445 EBITDA 806 1,303 (38%) 2,325 3,611 (36%) - Net financial expense 252 188 654 672 - Maintenance capital expenditures 59 170 149 400 - Change in working capital 240 (5) 662 231 - Taxes paid 32 40 152 263 - Other cash items (net) (38) (47) (111) (128) Free cash flow after maintenance capital expenditures 260 957 (73%) 819 2,173 (62%) - Expansion capital expenditures 52 386 341 1,312 Free cash flow 208 571 (64%) 478 861 (45%) In millions of US dollars. During the quarter, free cash flow of US$208 million plus net proceeds from the equity offering of approximately US$1,782 million were used as follows: US$1,341 million to pay down debt; however, net debt was reduced by US$1,181 million as a result of negative conversion effects of US$160 million. The balance was used to pay perpetual notes coupons, fees and expenses related to our debt refinancing, and other uses. Debt-Related Information Third quarter Second quarter Third quarter 2009 2008 2009 2008 % Var. 2009 Currency denomination Total debt 17,579 17,928 (2%) 19,250 US dollar 60% 79% Short-term 4% 21% 30% Euro 26% 21% Long-term 96% 79% 70% Mexican peso 13% 0% Cash and cash equivalents 488 1,390 (65%) 978 Yen 0% 0% Fair value of cross-currency swaps (2) 0 144 0 Other 1% 0% Net debt (2) 17,091 16,393X 4% 18,272 Interest rate Interest expense 275 197 (40%) 210 Fixed 15% 24% Variable 85% 76% In millions of US dollars, except ratios. During the third quarter of 2009, CEMEX issued various short-term notes under its Short-Term Promissory Notes Program ("Certificados Bursátiles de Corto Plazo"), having an outstanding amount of MXN1,200 million at the end of the quarter. (1) EBITDA and free cash flow (calculated as set forth above) are presented herein because CEMEX believes that they are widely accepted as financial indicators of its ability to internally fund capital expenditures and to service or incur debt. EBITDA and free cash flow should not be considered as indicators of CEMEX’s financial performance, as alternatives to cash flow, as measures of liquidity, or as being comparable to other similarly titled measures of other companies. EBITDA is reconciled above to operating income, which CEMEX considers to be the most comparable measure as determined under Mexican Financial Reporting Standards. Free cash flow is reconciled to EBITDA. (2) For presentation purposes in the table above, net debt includes the fair value of cross-currency swaps (“CCS”) if any, associated with debt. Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 2 Equity-Related Information One CEMEX ADS represents ten CEMEX CPOs. The following amounts are expressed in CPO terms. Beginning-of-quarter CPO-equivalent units outstanding 8,085,522,644 Exercise of stock options 13,249,067 Issuance of shares related to equity offering 900,000,000 Less increase (decrease) in the number of CPOs held in subsidiaries* (596,425,822) End-of-quarter CPO-equivalent units outstanding 9,595,197,533 Outstanding units equal total shares issued by CEMEX less shares held in subsidiaries. * Includes 595,000,000 CPOs related to the sale of shares in subsidiaries from our equity offering. Employee long-term compensation plans As of September 30, 2009, executives had outstanding options on a total of 95,661,307 CPOs, with a weighted-average strike price of approximately US$1.82 per CPO (equivalent to US$18.18 per ADS). Starting in 2005, CEMEX began offering executives a restricted stock-ownership program. As of September 30, 2009, our executives held 32,543,287 restricted CPOs, representing 0.3% of our total CPOs outstanding. Derivative Instruments The following table shows the notional amount for each type of derivative instrument and the aggregate fair market value for all of CEMEX's derivative instruments as of the last day of each quarter presented. Third quarter Second quarter Notional amounts 2009 2008 2009 Equity (2) 953 962 953 Foreign-exchange (1) 0 8,774 0 Interest-rate (3) 0 14,928 0 Estimated aggregate fair market value (1) (3) (4) (37) (22) (61) In millions of US dollars. The estimated aggregate fair market value represents the approximate settlement result as of the valuation date, based upon quoted market prices and estimated settlement costs, which fluctuate over time. Fair market values and notional amounts do not represent amounts of cash currently exchanged between the parties; cash amounts will be determined upon termination of the contracts considering the notional amounts and quoted market prices as well as other derivative items as of the settlement date. Fair market values should not be viewed in isolation but rather in relation to the fair market values of the underlying hedge transactions and the overall reduction in CEMEX's exposure to the risks being hedged. Note: Under Mexican FRS, companies are required to recognize all derivative financial instruments in the balance sheet as assets or liabilities, at their estimated fair market value, with changes in such fair market values recorded in the income statement, except when transactions are entered into for cash-flow hedging purposes, in which changes in the fair market value of the related derivative instruments are recognized temporarily in equity and then reclassified into earnings as the inverse effects of the underlying hedged items flow through the income statement. As of September 30, 2009, in connection with the fair market value recognition of its derivatives portfolio, CEMEX had recognized increases in assets and liabilities resulting in a net asset of US$51 million, which according to our financial agreements, is presented net of the liabilities associated with the derivative instruments. The notional amounts of derivatives substantially match the amounts of underlying assets, liabilities, or equity transactions on which the derivatives are being entered into. (1) As of September 30, 2008 and June 30,2009, excludes derivatives for a notional amount of US$3,024 million entered into by financial institutions with certain Special Purpose Entities ("SPEs") created under various series of our perpetual notes. As of July 1, 2009, all of these derivatives have been closed out as we elected to defer the coupons on the perpetual notes by one day. The SPEs received US$94 million which will be used to pay future coupons on the perpetual notes. (2) Includes a notional amount of US$360 million in connection with a guarantee given by CEMEX under a financial transaction of its employee's pension fund trust. The fair value of such financial guarantee represents an asset of US$37 million net of collateral deposit of US$176 million. (3) Excludes, starting in the first quarter of 2009, an interest-rate swap related to our long-term energy contracts. As of September 30, 2009, the amount of this derivative was US$205 million and had a positive fair market value of approximately US$38 million. (4) Net of cash collateral deposited under open positions. Cash collateral was US$175 million as of September 30, Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 3 Other Activities CEMEX announced completion of comprehensive refinancing On August 14, 2009, CEMEX announced that it completed its previously announced refinancing of the majority of the Company's outstanding debt. The refinancing plan extends the maturities of approximately US$15 billion in syndicated and bilateral obligations with approximately 75 banks and private placement note holders, providing for a semi-annual amortization schedule, with a final maturity of February 14, 2014. Final documentation has been signed and all conditions precedent have been satisfied in full. CEMEX announced resolutions of Extraordinary General Shareholders Meeting On September 4, 2009, CEMEX stockholders approved a resolution to increase the variable portion of the capital stock by up to 4.8 billion shares (equivalent to 1.6 billion CPOs or 160 million ADSs). This increase in capital could be accomplished through a public offering of common stock or through the issuance of convertible bonds. This issuance was required to be completed within a period of 24 months. CEMEX announced completion of global equity offering On September 28, 2009, CEMEX successfully completed the placement of US$1.9 billion in equity through the public offering of 1,495,000,000 Ordinary Participation Certificates (CPOs), equivalent to 149,500,000 ADSs, directly or in the form of American Depositary Shares (ADSs). The ADSs were offered to the public at a price of US$12.50 per ADS, and the CPOs were offered to the public at a price of MXN16.65 per CPO. The estimated net aggregate proceeds from the global offering, including proceeds from the exercise of the over-allotment option, were approximately US$1.782 billion. CEMEX completed the sale of Australian operations On October 1, 2009, CEMEX completed the sale of its Australian operations to Holcim Group. The proceeds from this sale are approximately A$2.02 billion (approximately US$1.7 billion) and will be used to reduce debt and to strengthen CEMEX's liquidity position. Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 4 Operating Results Mexico CEMEX's domestic cement volumes in Mexico decreased 8% during the third quarter versus the same period last year, while ready-mix volumes decreased 20% over the same period. For the first nine months of the year, cement volumes decreased 2% while ready-mix volumes decreased 9% versus the comparable periods in Construction activity during the quarter was driven by a decline in the formal residential and non-residential sectors as a result of the overall macroeconomic situation.
